Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 1 of 19 PageID #: 827




                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF RHODE ISLAND


  JOHN DOE,
                     Plaintiff,

  v.                                                             C.A. NO.: 17-191-JJM-LDA

  BROWN UNIVERSITY,
           Defendant.

                       DEFENDANT BROWN UNIVERSITY’S MEMORANDUM
                     IN SUPPORT OF ITS MOTION TO REQUIRE PLAINTIFF TO
                              PROCEED UNDER HIS REAL NAME

             Defendant Brown University (“Brown” or the “University”) submits this memorandum in

  support of its motion to require Plaintiff to proceed under his real name.

  I.         Introduction

             Plaintiff, age 24, is a recent Brown graduate who has sued the University raising multiple

  causes of action. His status changed during this lawsuit – from an undergraduate student who

  was on Brown’s campus to an alumnus who lives in California. Plaintiff is litigating serious and

  far-reaching allegations against Brown and seeks substantial damages. While publicly touting

  himself on the Internet as a Brown graduate, he has shielded himself anonymously behind a

  pseudonym to cast aspersions against his alma matter.

             When Plaintiff commenced this lawsuit on May 4, 2017, he was enrolled at Brown as an

  undergraduate student with a scheduled May 2018 graduation date. In addition to seeking

  damages, Plaintiff demanded that the Court enter a declaratory judgment and issue a permanent

  injunction to prevent Brown from reopening a closed Title IX matter, even though Brown had

  not stated any intention to do so. Specifically, Plaintiff requested that the Court enter “[a]

  declaratory judgment that no probable cause exists to support an investigation of the incident



  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 2 of 19 PageID #: 828




  referred to in [two] May 7, 2014 letters [that Brown’s Office of Student Life issued to Plaintiff]”

  and “[a]n injunction prohibiting Brown from taking any further action against John Doe with

  regard to the events in the May 7, 2014 letters.” See Plaintiff’s initial complaint (ECF Doc. No.

  1-1) at 26. Subsequently, Plaintiff amended his complaint twice, doubling the number of counts

  and significantly expanding his claims.

             While Brown’s motion to dismiss the second amended complaint was under advisement,

  Plaintiff graduated from the University in May 2018 with no disciplinary matters pending against

  him and without any disciplinary notation on his academic transcript. Plaintiff’s requests for

  declaratory and injunctive relief became moot upon his graduation, particularly because Brown

  never initiated any disciplinary investigation or proceedings against Plaintiff during the four-year

  period between its closure of the so-called “Title IX 2” matter in August 2014 and Plaintiff’s

  May 2018 graduation.1

             Unlike other “John Doe” lawsuits against universities, this is not a lawsuit by either (1) a

  suspended or expelled student seeking a judicial order of a reinstatement or (2) a student seeking




  1
        See, e.g., Bd. of Sch. Comm’rs of Indianapolis v. Jacobs, 420 U.S. 128, 129 (1975) (per
        curiam) (“[Once] all of the named plaintiffs in the action [have] graduated . . . a case or
        controversy no longer exists.”); Mellen v. Bunting, 327 F.3d 355, 364 (4th Cir. 2003)
        (“[Students’] claims for declaratory and injunctive relief generally become moot when they
        graduate.”); Stotts v. Cmty. Sch. Dist. No. 1, 230 F.3d 989, 991 (7th Cir. 2000) (holding that
        the “case lacks a live controversy [because the plaintiff] has graduated”); Cole v. Oroville
        Union High Sch. Dist., 228 F.3d 1092, 1098 (9th Cir. 2000) (“It is well-settled that once a
        student graduates, he no longer has a live case or controversy justifying declaratory and
        injunctive relief against a school’s action or policy.”); Pederson v. La. St. Univ., 213 F.3d
        858, 874-875 (5th Cir. 2000) (finding Title IX injunctive relief claims mooted by student’s
        graduation).


                                                      2
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 3 of 19 PageID #: 829




  the expungement of a disciplinary notation on an academic transcript. This is purely a lawsuit by

  a Brown alumnus seeking to collect money damages from his alma matter – nothing else.2

             Plaintiff is situated no differently than any other plaintiff filing suit before the Court to

  seek the recovery of monetary damages attributed to a defendant’s alleged past conduct. For

  example, just as an employee suing a former employer for sexual and/or racial discrimination

  litigates in his or her name, so should Plaintiff in this lawsuit. Pseudonyms are allowed by

  judicial discretion only in the most highly sensitive and rare circumstances where a compelling

  privacy interest is shown, which is not the case here.

             Further, Plaintiff’s second amended complaint, which spans sixty-nine pages and 425

  paragraphs, casts far astray from the chronology and specific details of his enrollment at Brown

  between September 2013 and May 2018.                Resorting to many sensationalized contentions,

  Plaintiff has publicly accused Brown of strongly disputed allegations of institutionalized gender

  bias and racism.

             Brown will prove that it never discriminated against Plaintiff or breached any aspect of

  the parties’ educational contract. Because of the scandalous manner in which Plaintiff has pled

  his allegations, Brown must not only defend itself in the courthouse, but also in the public

  domain. Brown respects fully that public scrutiny of a judicial proceeding is encouraged in our

  democracy and expected under the Federal Rules of Civil Procedure. Yet, Plaintiff remains

  behind the shield of a pseudonym, while strongly impugning his alma mater’s reputation. As a

  matter of basic fairness and consistent with the public’s right to know who is turning to its

  courthouses, the Court should require Plaintiff to proceed in his real name, especially where he



  2
        With this motion, Brown has filed an affidavit of its Registrar, Robert F. Fitzgerald, attesting
        to a true and accurate copy of Plaintiff’s Brown transcript (filed under seal).


                                                       3
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 4 of 19 PageID #: 830




  has no compelling privacy interest outweighing the strong presumption of open judicial

  proceedings.

  II.        The Court’s Review of the use of Pseudonyms in this Case and Other Recent
             Lawsuits

             On November 30, 2017, upon filing his second amended complaint, Plaintiff moved to

  have the Court approve his proceeding under the pseudonym.           (Doc. No. 16).    During a

  December 14, 2017 hearing, the Court addressed Plaintiff’s motion and requested Brown’s

  position. Brown explained that it was not taking any position at that time because Plaintiff was

  still enrolled as an undergraduate student and a member of its campus community. Also, Brown

  expressed its concerns to protect the privacy and anonymity of the two female Brown students

  who filed complaints against Plaintiff and the Brown student witnesses who participated in

  Brown’s investigation of the two complaints, which remains Brown’s current position regarding

  all of those non-parties to this litigation.   The Court allowed Plaintiff to proceed under a

  pseudonym.

             The Court’s allowance of Plaintiff’s usage of a pseudonym is not a static result that

  becomes the law of the case. “[T]he calculus regarding the usage of a pseudonym may change

  depending on the stage of the litigation.” John Doe v. Trs. of Dartmouth Coll., 2018 WL

  3756950 (D.N.H. Aug. 7, 2018) (citing Does I thru XXIII v. Advanced Textile Corp., 214 F. 3d

  1058, 1069 (9th Cir. 2000) (court should evaluate use of pseudonym “at each stage of the

  proceedings”)); Doe v. Cabrera, 307 F.R.D. 1, 7 (D.D.C. 2014) (prejudice from the use of

  pseudonym may increase over the course of a case). Indeed, the calculus has changed with

  Plaintiff’s May 2018 graduation.




                                                   4
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 5 of 19 PageID #: 831




             Brown will explain below why Plaintiff should be required to litigate in his own name at

  this time and through the final resolution of this lawsuit. Before doing so, Brown puts this

  matter in context by summarizing the Court’s recent review of pseudonym usage in other cases.

             In Jane Doe v. Brown Univ., 209 F. Supp. 3d 460 (D.R.I. 2016), appeal filed, No. 16-

  1954 (1st Cir.) (argued 2/9/17), the Court did not address whether Plaintiff would be allowed to

  continue to litigate under a pseudonym because it granted Brown’s motion for summary

  judgment. Nonetheless, the Court stated as follows in a footnote to its opinion:

             Because the Court is entering judgment for the Defendants, it need not reach the
             question of the Plaintiff’s continued anonymity. However, if this matter were to
             have continued, the Court would have granted the Defendants’ motion [to vacate
             a prior ex parte order allowing the Plaintiff’s pseudonym] and required the
             Plaintiff to proceed identified. Based on the totality of the circumstances in this
             case, balancing the need for transparent, open and public court proceedings with a
             “risk of unfairness to the opposing party,” the Court finds that the need for
             transparency in this public forum outweighs the Plaintiff’s desire for anonymity in
             this matter. Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1068
             (9th Cir. 2000) (“a district court must balance the need for anonymity against the
             general presumption and the risk of unfairness to the opposing party. See M.M.
             Zavaras, 139 F.3d 798, 803 (10th Cir. 1998); James [v. Jacobson], 6 F.3d [233,]
             238 (4th Cir. 1993); Doe v. Frank, 951 F.2d 320, 323-24 (11th Cir. 1992); [Doe
             v.] Stegall, 603 F.2d [180,] 186 (5th Cir. 1981)”).

  Id. at 466, n. 2.

             In John Doe v. Brown University, C.A. No. 16-17-WES, a junior undergraduate student

  challenged his suspension following a disciplinary process that found him responsible for sexual

  misconduct charges. The plaintiff did not pursue any monetary damages. Rather, his lawsuit

  sought declaratory and injunctive relief reinstating him and expunging his transcript’s permanent

  disciplinary notation. The parties agreed to an expedited bench trial that occurred in July 2016.

  During the bench trial, Chief Judge Smith required the plaintiff to be sworn in on the witness

  stand under his real name, not a pseudonym.




                                                      5
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 6 of 19 PageID #: 832




             In John Doe v. Brown University, C.A. No. 15-144-WES, a sophomore undergraduate

  student was suspended for sexual misconduct.            He brought suit seeking, inter alia, his

  reinstatement and the expungement of the disciplinary notation on his transcript. During the

  pendency of the lawsuit, the plaintiff completed his undergraduate education at another

  institution, so his reinstatement request became moot but he still sought expungement of his

  transcript notation in addition to a damages claim. The case was scheduled for a jury trial on

  September 26, 2018. As the trial date neared, Chief Judge Smith questioned whether the plaintiff

  must appear at the trial under his actual name, and the parties briefed their respective positions

  with Brown arguing that the plaintiff should appear before the Court in his actual name. Because

  the parties settled the litigation, the pseudonym issue raised by Chief Judge Smith was not

  resolved. See Brown’s memos. filed in 15-144-WES, Doc. Nos. 129, 141.

             In John Smith v. Brown University, C.A. No. 18-126-JJM, the Court recently allowed a

  plaintiff to proceed under a pseudonym in his breach of contract lawsuit against Brown, seeking

  the expungement of a disciplinary notation on his Brown transcript. The Court ordered that the

  plaintiff may proceed under a pseudonym because “[i]n this unique circumstance, the need for

  the Plaintiff to proceed anonymously outweighs the Court’s strong preference for proceeding

  publicly. Plaintiff’s request for relief would be negated if his identity were publicly disclosed at

  this point because he alleges that Brown University breached its contract by making his

  discipline publicly available on his transcript. If the Plaintiff had to proceed using his name, and

  if the matter is resolved in his favor, any relief to which he would be entitled would be hollow.”

  C.A. No. 18-126-JJM, 4/27/18 Text Order (italics added).

             This case differs significantly from the above-referenced cases, where the Court limited

  and questioned the usage of a pseudonym. No “unique circumstance” exists to justify Plaintiff’s



                                                     6
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 7 of 19 PageID #: 833




  continuing usage of a pseudonym in this litigation.          Plaintiff completed his undergraduate

  education at Brown and graduated from the University without any disciplinary notation on his

  transcript. There is no fear or threat of any exposure of his identity or potential reprisals against

  him on campus, as Plaintiff resides in California according to the information that his counsel

  provided during the parties’ Rule 16 conference with the Court. There is nothing to expunge

  from his transcript. If he prevails on any of his claims, a judgment awarding him monetary

  damages would not “be hollow,” as money is specifically what Plaintiff is solely entitled to seek

  in this litigation. Compared to the above-summarized cases, this lawsuit weighs far more heavily

  and clearly in favor of requiring Plaintiff to litigate in his own name.

  III.       Argument

             A.      The Federal Rules of Civil Procedure reflect the constitutionally
                     embedded presumption of openness in judicial proceedings, and
                     principles of fundamental fairness, that prohibit parties from
                     invoking the federal judicial power under a pseudonym in all but the
                     most extreme circumstances.

             “[O]ne of the essential qualities of a Court of Justice [is] that its proceedings should be

  public.” Doe v. Megless, 654 F.3d 404, 408 (3d Cir. 2011) (quoting Dabney v. Cooper, 109 Eng.

  Rep. 438, 441 (K.B. 1829)). There has historically and consistently been a “strong public

  interest in an open litigation process,” and “identifying the parties to the proceeding is an

  important dimension of publicness” – because “people have a right to know who is using their

  courts.” Id. (quoting Doe v. Blue Cross & Blue Shield United of Wis., 112 F.3d 869, 872 (7th

  Cir. 1997)); see also Doe v. Public Citizen, 749 F.3d 246, 273 (4th Cir. 2014) (“Pseudonymous

  litigation undermines the public’s right of access to judicial proceedings. The public has an

  interest in knowing the names of the litigants, … and disclosing the parties’ identities furthers

  openness in judicial proceedings[.]” (internal citations omitted)). This long-standing principle is



                                                      7
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 8 of 19 PageID #: 834




  embodied in Federal Rule of Civil Procedure 10(a), which requires the title of the complaint to

  “name all parties.” The rule thus serves the vital purpose of “facilitating public scrutiny of

  judicial proceedings and therefore cannot be set aside lightly[,]” Sealed Plaintiff v. Sealed

  Defendant, 537 F.3d 183, 188-89 (2d Cir. 2008), because “party anonymity [is] a limited form of

  closure,” James v. Jacobson, 6 F.3d 233, 238 (4th Cir. 1993), that “runs afoul of the public’s

  common law right to access to judicial proceedings.” Advanced Textile Corp., 214 F.3d at 1067.

             Further, the Fifth Circuit has also recognized a First Amendment component regarding

  the public’s access to the names of litigants. In Doe v. Stegall, 653 F.2d 180, 185 (5th Cir.

  1981), the court held that identifying the parties is “more than a customary procedural formality;

  First Amendment guarantees are implicated when a court decides to restrict public scrutiny of

  judicial proceedings. Richmond Newspapers, Inc. v. Va., 448 U.S. 555, 100 S. Ct. 2814, 2829 &

  n.17, 65 L. Ed. 2d 973 (1980).” Although “[t]he equation linking the public’s right to attend

  trials and the public’s right to know the identity of the parties is not perfectly symmetrical[,]”

  there nevertheless, “remains a clear and strong First Amendment interest in ensuring that ‘(w)hat

  transpires in the courtroom is public property.’” Id. (quoting Craig v. Harney, 331 U.S. 367,

  374, 67 S. Ct. 1249, 1254, 91 L. Ed. 1546 (1947)). And courts frequently refer to the “customary

  and constitutionally-embedded presumption of openness in judicial proceedings.” See, e.g.,

  Plaintiff B v. Francis, 631 F.3d 1310, 1315-16 (11th Cir. 2011).

             As this Court expressed a quarter century ago, the rule requiring public disclosure of

  litigants should be altered only where a party shows a compellingly strong interest in proceeding

  anonymously. Doe v. Blue Cross & Blue Shield of R.I., 794 F. Supp. 72, 73 n.3. The rare

  instances of pseudonymous litigation typically involve highly sensitive issues of “abortion,

  mental illness, personal safety, homosexuality, transsexuality, and illegitimate or abandoned



                                                    8
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 9 of 19 PageID #: 835




  children in child welfare cases.” Id. at 74 (citing Doe v. Rosker, 89 F.R.D. 158, 161 (N.D. Colo.

  1981)). These cases involve “the presence of some social stigma or the threat of physical harm

  to the plaintiffs attaching to the disclosure of their identities to the public record.” Id. No such

  social stigma or threat of physical harm to Plaintiff has been specifically identified or supported

  here.

             Consequently, although it is within the discretion of a court to permit a plaintiff to

  proceed under a pseudonym, it is a “rare dispensation,” and a court must be satisfied that there

  are “extraordinary circumstances” that support a request for anonymity. Doe v. Public Citizens,

  749 F.3d 246, 273, 274 (4th Cir. 2014) (internal citation omitted); U.S. v. Microsoft Corp., 56

  F.3d 1448, 1464 (D.C. Cir. 1995) (“rare dispensation”); James v. Jacobson, 6 F.3d 233, 238 (4th

  Cir. 1993) (“rare dispensation”). “The use of a pseudonym is, in effect a partial sealing of a

  lawsuit that removes from public access certain aspects of a judicial proceeding.” Doe v. Rector

  and Visitors of George Mason Univ., 179 F. Supp. 3d 583, 592 (E.D. Va. 2014). As such, “a

  district court has an independent obligation to ensure that extraordinary circumstances” support a

  request by a party to litigate a claim for judicial relief under a pseudonym. Id. (quoting Public

  Citizen, 749 F.3d at 274). Thus, there is a “strong presumption” against litigation by pseudonym,

  see Plaintiff B, 631 F.3d at 1315, because a party that “invokes the judicial powers of the United

  States,” “invites public scrutiny of the dispute and the proceeding.” Luckett v. Beaudett, 21 F.

  Supp. 2d 1029, 1029 (D. Minn. 1988) (internal citation omitted).3


  3
        Courts have held that, even if defendant does not object to a plaintiff’s request to proceed
        under a pseudonym, the judiciary has an independent duty to protect the public’s full access
        to its docket and determine whether the circumstances of a case are sufficiently exceptional
        to allow a plaintiff to proceed pseudonymously. The public is essentially the equivalent of a
        third party in interest, whose interest is in observing how the judicial power is exercised.
        See, e.g., Doe v. Public Citizen, 749 F.3d at 274; Blue Cross & Blue Shield United of Wis.,
        112 F.3d at 872.

                                                    9
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 10 of 19 PageID #: 836




             Additionally, notions of fundamental fairness support the strong presumption that a

  plaintiff who invokes the government’s judicial power will do so using his or her true identity.

  See, e.g., Rose v. Beaumont Indep. Sch. Dist., 240 F.R.D. 264, 267 (E.D. Tex. 2007). “[B]asic

  fairness requires that where a plaintiff makes accusations publicly, [he] should stand behind

  those accusations publicly[.]” Doe v. Indiana Black Expo, Inc., 923 F. Supp. 137, 141-42 (S.D.

  Ind. 1996). “[T]he mere filing of a lawsuit can have significant effects on a defendant[,] because

  the public charges included in a civil lawsuit can cast a shadow over the defendant’s reputation

  until the case is resolved.” Id. (internal citation omitted).

             Plaintiff’s second amended complaint has publicized 425 paragraphs of serious and

  strongly disputed allegations against Brown.           Not only does Plaintiff allege that Brown

  intentionally discriminated against him based upon his sex and race to cause him injury, he

  accuses Brown of “pervasive racial stereotyping” and “structural racism.” Doc. No. 17 at ECF

  pp. 23-26. He further asserts that Brown maintains an “inherent and systemic gender bias

  against male students accused of sexual misconduct,” and utilizes a disciplinary process that

  “prevents male students from receiving a fair and impartial hearing when a complaint is made

  against them by a female student;” as well as “promot[ing] an institutional ‘regime of fear’

  surrounding the issue of sexual assault, in which administrators and employees are deterred from

  advocating on behalf of male students out of concern for their job security[.]” Id. at ECF pp. 26-

  28. Plaintiff boldly asserts that Brown’s “flawed program and mishandling of [his] case were

  symptomatic of a broader culture of inherent, systemic and intentional gender bias against male

  students accused of sexual misconduct” who “are invariably found guilty, regardless of evidence,

  or lack thereof[.]” Id. These are just of a few of the many extreme allegations asserted in

  Plaintiff’s tome of a pleading, going well beyond the specific details and time period of his



                                                    10
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 11 of 19 PageID #: 837




  enrollment at Brown between September 2013 and May 2018. Reaching back well before he

  stepped foot on the Brown campus, Plaintiff analogizes his case to two long-dismissed and

  highly publicized lawsuits against Brown in this Court brought by plaintiffs named Adam Lack

  and William McCormick, III (who, unlike Plaintiff, sued the University in their own names),

  which concerned events dating back to the mid-1990’s and 2006 respectively. Id. at ECF p. 27.

             Plaintiff’s assertions of Brown’s alleged intentional gender and racial discrimination,

  intentional infliction of emotional distress, violation of his rights under Brown’s Code of Student

  Conduct, and breach of its implied duty of good faith and fair dealing owed to its students, are

  serious allegations that could very well color the perceptions of both present and potential

  students, as well as their parents, as to the University’s fitness as an institution of higher

  education; thereby damaging its reputation in the academic community, and its ability to

  compete for the best applicants.

             As should be reasonably expected in a lawsuit of this nature, Plaintiff’s allegations have

  been the topic of coverage and commentary on the Internet, in print media, and on at least one

  national news broadcast. In the public discourse, Plaintiff’s allegations have generated slanted

  headlines and coverage against Brown, such as “Jury to decide if Brown University railroaded

  student because he is black.”4 and “A Black Male Student Says a White Woman Bit, Choked, and

  Pinned Him While They Were Kissing. Guess Who Got Suspended?”5 This later publication

  prompted a nationally televised segment during a cable news broadcast.6 Thus far, John Doe has

  been permitted the “rare dispensation” of publicly raising and perpetuating serious and injurious


  4
        https://www.thecollegefix.com/jury-to-decide-if-brown-university-railroaded-student-in-
        title-ix-case-because-hes-black/
  5
        https://reason.com/blog/2018/08/29/brown-university-title-ix-rape-race-judg
  6
        http://video.foxnews.com/v/5828513390001/?#sp=show-clips


                                                     11
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 12 of 19 PageID #: 838




  accusations from behind a “cloak of anonymity,” shielding himself from any responsibility for

  them, see Beaumont Indep. Sch. Dist., 240 F.R.D. at 267-68; Doe v. Shakur, 164 F.R.D. 359, 361

  (S.D.N.Y. 1996); Indiana Black Expo, Inc., 923 F. Supp. at 141, and if his accusations are

  ultimately unproven, “then anonymity provides a shield behind which defamatory charges may

  be launched without shame or liability.” Doe v. Smith, 429 F.3d 706, 710 (7th Cir. 2005).

             B.      Weighing the appropriate factors, the Court should require Plaintiff to
                     proceed under his actual name.

             Nationally, federal courts have split whether plaintiffs may proceed under pseudonyms

  when suing universities regarding disciplinary processes.           Brown refers the Court to the

  framework of two recent decisions – Doe v. Trs. of Dartmouth Coll., 2018 WL 2048385, and

  Doe v. Rider Univ., 2018 WL 3756850 (D.N.J. Aug. 7, 2018). Both cases, unlike this one,

  involve plaintiffs who were expelled.

             In Dartmouth College, the New Hampshire Federal District Court allowed a plaintiff to

  proceed under a pseudonym during the pre-trial phase of the litigation, but not necessarily at

  trial. The plaintiff had been expelled from Dartmouth based upon sexual misconduct charges.

  The court noted that the First Circuit has yet to explicitly permit the practice of allowing a party

  to proceed under a pseudonym. 2018 WL 2048385, at *3. It cited to the related context of

  requests to seal judicial records, where the First Circuit has made clear that the “starting point

  must always be the common-law presumption in favor of public access.” Id. (quoting Nat’l Org.

  for Marriage v. McKee, 649 F.3d 34, 70 (1st Cir. 2011)).

             In granting the plaintiff’s use of pseudonym at the pre-trial stage subject to further

  review, the court ruled in Dartmouth College that “public disclosure will subject [plaintiff] to

  reputational damage and will impair his future educational and career prospects, regardless of the

  outcome of this action.” Id. at *5. It further ruled that “this is not a case where . . . the litigation

                                                     12
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 13 of 19 PageID #: 839




  will afford the plaintiff an opportunity to ‘clear his name in the community.’ * * * Plaintiff has a

  reasonable fear that, whatever the outcome of the action, public identification will subject him to

  severe reputational harm and harassment and will defeat the very purpose of this litigation.” Id.

  at *6 (citation omitted).

             By contrast, in Rider University, the plaintiff, who was expelled based upon sexual

  misconduct charges, argued that if he were required to proceed publicly, he would suffer the

  exact harm his lawsuit was brought to remedy, because of the severe social stigmatization

  generally attached to accused sex offenders, and because being associated with sexual assault

  allegations would make it difficult for him to gain admission to other colleges and/or obtain

  employment. Id. at *4. The New Jersey Federal District Court, however, concluded “that

  Plaintiff’s fear of social stigma fails to outweigh the general interest in favor of open judicial

  proceeding[,]” believing that “open litigation will provide Plaintiff the opportunity to establish

  that the University’s disciplinary proceedings were unfair and that he should not have been

  expelled for violating the University’s policies. Doing so would allow him to disassociate

  himself from any involvement in a sexual assault.” Id. at 5 (emphasis added).7

             A significant question before the Court is whether to follow the path of Rider University

  or Dartmouth College. Brown submits that the Court should adopt the former and not the latter,

  because this lawsuit now focuses on a Brown graduate’s demands for monetary recovery based



  7
        The Rider University court held that the student complainants who reported their allegations
        should remain anonymous. “The public interest in open judicial proceedings does not
        outweigh these non-parties’ private interests in remaining anonymous.” 2018 WL 3756950,
        at n.1. As it did when the Court first considered Plaintiff’s request to litigate under a
        pseudonym, Brown takes the same position regarding the privacy interests of the students
        identified as Jane Doe and Sally Roe in Plaintiff’s second amended complaint, as well as
        any current or former non-party Brown students referenced in Plaintiff’s second amended
        complaint.


                                                    13
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 14 of 19 PageID #: 840




  upon very far-reaching allegations. This case does not raise the types of concerns that courts

  have recognized when permitting at times an expelled or suspended student’s usage of a John

  Doe pseudonym, while seeking reinstatement to a campus or the expungement of a disciplinary

  notation on an academic transcript.

             Both Dartmouth College and Rider University applied the following non-exhaustive list

  of nine factors recognized by the Third Circuit to consider whether the specific facts justified the

  extraordinary measure of permitting the plaintiff to litigate under a pseudonym:

             (1)     the extent to which the identity of the litigant has been kept confidential;

             (2)     the bases upon which disclosure is feared or sought to be avoided, and the
                     substantiality of these bases;

             (3)     the magnitude of the public interest in maintaining the confidentiality of
                     the litigant’s identity;

             (4)     whether, because of the purely legal nature of the issues presented or
                     otherwise, there is an atypically weak public interest in knowing the
                     litigant’s identities;

             (5)     the undesirability of an outcome adverse to the pseudonymous party and
                     attributable to his refusal to pursue the case at the price of being publicly
                     identified;

             (6)     whether the party seeking to sue pseudonymously has illegitimate ulterior
                     motives;

             (7)     the universal level of public interest in access to the identities of the
                     litigants;

             (8)     whether, because of the subject matter of this litigation, the status of the
                     litigant, as a public figure or otherwise, there is a particularly strong
                     interest in knowing the litigant’s identities, beyond the public’s interest
                     which is normally obtained; and

             (9)     whether the opposition to the pseudonym by counsel, the public, or the
                     press is illegitimately motivated.




                                                       14
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 15 of 19 PageID #: 841




  Dartmouth Coll., 2018 WL 2048385, at * 4-5 (citing Doe v. Megless, 654 F.3d 404, 409 (3d Cir,

  2011)); Rider Univ., 2018 WL 3756950, at *2-3 (citing Megless, 654 F.3d at 409 and Doe v.

  Provident Life and Acc. Ins. Co., 176 F.R.D. 464, 468 (E.D. 1977)). The first six factors, if

  satisfied, favor anonymity and the last three disfavor it. Dartmouth Coll., supra at *5-7. Brown

  will review each of the nine factors to demonstrate why Plaintiff should litigate under his real

  name.

             First, while Plaintiff will likely claim that he kept his identity confidential, he is touting

  himself as a Brown graduate on both his LinkedIn and Instagram pages. See Affidavit of Steven

  M. Richard, Esq., attesting to copies of postings downloaded from Plaintiff’s LinkedIn and

  Instagram pages (filed under seal). Simply put, Plaintiff cannot have it both ways. He should

  not be allowed to publish publicly that he is a recent Brown graduate, while simultaneously

  publicly casting scandalous allegations against his alma matter from behind the mask of a John

  Doe pseudonym.          Also, consistent with Plaintiff’s intention to try to make this an overly

  expansive lawsuit, his Rule 26(a)(1) initial disclosure lists thirty-four persons whom he believes

  to have discoverable information to support his claims. Many of these individuals had nothing to

  do with either the Title IX 1 or 2 matters pled in the second amended complaint. They include a

  former teammate on his Brown varsity team and several of his fraternity brothers who

  purportedly “have knowledge of how Brown’s race and gender discrimination affected Plaintiff’s

  emotional distress.” Plaintiff has disclosed the details of his lawsuit to his friends while eliciting

  their support against Brown. See Richard Aff., attaching Plaintiff’s Rule 26(a)(1) disclosure at p.

  4 (filed under seal).

             Second, when Plaintiff moved to proceed as a John Doe plaintiff, he cited to purported

  fears that the disclosure of his identity would impact his ongoing education on the Brown



                                                       15
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 16 of 19 PageID #: 842




  campus and a participation on a varsity sports team. Doc. No. 16-1. Plaintiff completed his

  undergraduate education and participated fully in his varsity sport. He is no longer on the Brown

  campus, now residing in California. When he moved as an undergraduate student to proceed

  under a pseudonym, Plaintiff stated only generally that disclosure of his identity could embarrass

  him or hamper his future educational and career aspirations, without identifying how. Especially

  now that he has graduated and left Brown, Plaintiff’s bare assertions about unspecified, potential

  consequences are insufficient to permit him to litigate under a pseudonym against the strong

  presumption of openness in judicial proceedings. See, e.g., Doe v. Temple Univ., 2014 WL

  4375613, at *2 (E.D. Pa. Sept. 3, 2014) (general allegations about personal and reputational

  harms are simply not “the kind of embarrassment [and] economic harm [to support] the use of a

  pseudonym.”).

             Third, the Court considers the magnitude of public interest in maintaining the litigant’s

  confidentiality.     As the court ruled in Rider University, “[w]hile being associated with a

  disciplinary hearing regarding sexual abuse at college is no doubt undesirable, the Court finds

  that said association does not carry with it the risk of infamy associated with other

  behaviors/transgressions. As a result, the Court finds that there is not a particularly strong public

  interest in maintaining Plaintiff’s confidentiality.” 2018 WL 3756950, at *6. This is especially

  true in this case, where there is no disciplinary notation on Plaintiff’s Brown transcript. Further,

  the so-called “Title IX 1 matter” resolved in February 2014 with Plaintiff’s placement on a one-

  year deferred suspension. His deferred suspension expired one-year later without any permanent

  disciplinary consequences. The “Title IX 2 matter” ended in August 2014 with Brown closing

  its investigation in Plaintiff’s favor without imposing any charges against him. Both matters




                                                    16
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 17 of 19 PageID #: 843




  relate to incidents that occurred five years ago during the fall of 2013 and were resolved by

  Brown over four years ago.

             Fourth, the Court considers whether the case presents purely legal issues that minimize

  the public’s interest in knowing the litigant’s identity. As is obvious from the face of Plaintiff’s

  425-paragraph pleading, his allegations pose factual allegations that are strongly disputed by

  Brown.

             Fifth, the Court considers whether Plaintiff would refuse to pursue his case if publicly

  identified. As the Third Circuit held in Megless, “a plaintiff’s stubborn refusal to litigate openly

  by itself cannot outweigh the public’s interest in open trials.” 654 F.3d at 410-11. While Brown

  does not know what Plaintiff will do if he is required to litigate in his own name as he should, his

  actions in this litigation to date suggest a strong desire to pursue wide-ranging claims against

  Brown, as his pleading significantly expanded during the course of this litigation (doubling in

  size and number of counts, including adding racial discrimination claims that were not initially

  pled when he filed his complaint). Also, as the court noted in Rider University, “[t]here are

  many examples of plaintiffs proceeding with suits in their own names protesting sexual assault

  discipline from universities.” 2018 WL 3756950, at *7. See also K.W. v. Holtzapple, 299 F.R.D.

  438, 441 (M.D. Pa. 2014) (finding unpersuasive the students’ argument that “news media outlets

  may discuss the story, which will live in perpetuity through web searches on the Internet”).

             Sixth, the Court considers whether Plaintiff has illegitimate or ulterior motives. Brown

  will not speculate about Plaintiff’s motives.

             Seventh, the Court considers the public interest in knowing the identities of the litigants.

  As the court stated in Dartmouth College, “[t]he seventh factor amounts to an acknowledgement




                                                      17
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 18 of 19 PageID #: 844




  that there is a ‘universal interest in favor of open judicial proceedings,’ which weighs in favor of

  disclosing plaintiff’s identity.” 2018 WL 2048385, at *6 (citing Megless, 654 F.3d at 409).

             Eighth, the Court weighs whether there is a stronger public interest in knowing the

  litigant’s identity, in light of the subject matter of the litigation, the status of the litigant as a

  public figure, or any other reason. To Brown’s knowledge, Plaintiff is not a public figure.

  However, given the extent and tone of Plaintiff’s allegations, there is likely a strong public

  interest in knowing who is making these allegations.

             Ninth, the Court weighs whether the opposition to use of a pseudonym is illegitimately

  motivated. Brown maintains that Plaintiff, who graduated from the University and is attacking

  Brown’s reputation and institutional integrity, should stand before the Court in his own name.

  Plaintiff has chosen to litigate relying largely on far-reaching and scandalous allegations that

  have been the subject of public attention, yet he wishes to hide behind a pseudonym while doing

  so. This is not only unfair to Brown, but not what courts seek to protect when allowing

  anonymous litigation in rare circumstances.

             Weighing these nine factors and looking at the totality of the circumstances of this case,

  Brown respectfully submits to the Court that this is not a close call. Plaintiff, a California

  resident, is no longer an undergraduate student on the Brown campus. As a graduate of the

  University and from across the country, Plaintiff invokes the Court’s jurisdiction to seek money

  from Brown.         While asserting anonymously his many scandalous and strongly disputed

  allegations against Brown, he touts himself publicly and proudly as a Brown graduate. Simply

  put, this is not among the rare and exceptional cases where Plaintiff has shown any compelling

  privacy interest in remaining anonymous. Plaintiff should appear before the Court and stand

  before the public in his real name.



                                                     18
  4844-9516-5555.2
Case 1:17-cv-00191-JJM-LDA Document 36-1 Filed 10/09/18 Page 19 of 19 PageID #: 845




  IV.        Conclusion

             For the reasons argued above, the Court should grant Brown’s motion to require Plaintiff

  to litigate this case in his own name.


                                                                BROWN UNIVERSITY,
                                                                By Its Attorneys,

                                                                /s/ Steven M. Richard
                                                                Steven M. Richard (#4403)
                                                                Nixon Peabody LLP
                                                                One Citizens Plaza, Suite 500
                                                                Providence, RI 02903
                                                                Tel: 401-454-1020
                                                                Fax: 401-454-1030
                                                                srichard@nixonpeabody.com

                                                                Thomas R. Bender (#2799)
                                                                Associate Counsel
                                                                Office of General Counsel
                                                                Brown University
                                                                Box 1912
                                                                Providence, RI 02912
                                                                Tel: 401-863-5466
                                                                Fax: 401-863-1199
                                                                Thomas_bender@brown.edu


  Dated: October 9, 2018



                                     CERTIFICATE OF SERVICE

          I certify that, on the 9th day of October, 2018, Brown University’s memorandum was
  filed and served via the Court’s CM/ECF system.

                                                                /s/ Steven M. Richard




                                                    19
  4844-9516-5555.2
